ACCEPTED
                                                                     01-17-00663-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                                   3/22/2018 3:56 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK

               No. 01-17-00663-CV

                                                    FILED IN
           IN THE COURT OF APPEALS           1st COURT OF APPEALS
        FOR THE FIRST DISTRICT OF TEXAS          HOUSTON, TEXAS
               HOUSTON, TEXAS                3/22/2018 3:56:53 PM
                                             CHRISTOPHER A. PRINE
                                                     Clerk

     KELSEY-SEYBOLD MEDICAL GROUP, PLLC,
          d/b/a KELSEY-SEYBOLD CLINIC

                            Appellant/Cross-Appellee,
                       v.

    GREAT-WEST HEALTHCARE OF TEXAS, INC.,

                            Appellee/Cross-Appellant.

UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME
  TO FILE BRIEF OF APPELLEE/CROSS-APPELLANT


                       Jeffrey L. Oldham
                       State Bar No. 24051132
                       jeff.oldham@bracewell.com
                       Sean Gorman
                       Elizabeth F. Eoff
                       BRACEWELL LLP
                       711 Louisiana Street, Suite 2300
                       Houston, Texas 77002
                       Telephone: (713) 221-1225
                       Facsimile: (713) 221-2102

                       Attorneys for Appellee/Cross-Appellant
                       Great-West Healthcare of Texas, Inc.
      Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellee/Cross-Appellant Great-West Healthcare of Texas, Inc. (“Great-West”)

files this Unopposed First Motion for Extension of Time to File Brief of

Appellee/Cross-Appellant.

      The Court granted the parties’ Joint Motion for Briefing Schedule,

establishing a consolidated briefing schedule for this appeal and cross-appeal.

Appellant filed its opening Brief of Appellant on February 26, 2018, which makes

Great-West’s combined Brief of Appellee/Cross-Appellant due on March 28, 2018.

Great-West requests an extension of time of 30 days to file this brief, i.e., to and

including April 27, 2018. This is the first request for an extension of time on this

brief. Counsel for Appellant has indicated it is not opposed to this request.

      The requested extension is needed because Jeff Oldham, appellate counsel

with primary responsibility for preparing this brief, has had a number of conflicting

work deadlines and responsibilities, including: (1) preparing a Petition for Review

filed in the Texas Supreme Court on March 9, 2018 in Vopak Terminal Deer Park,

Inc. v. Vertical North America, Inc., et al., No. 18-0150; (2) preparing two

supplemental letter briefs filed on March 7 and 15, 2018 in Equistar Chemicals, LP

v. Westlake Chemical Corp., No. 17-1548 (consolidated with 17-1549) (Fed. Cir.);

(3) preparing a Brief of Appellant filed on March 21, 2018 in Grupo Mexico S.A.B.

de C.V. v. Mt. McKinley Ins. Co., et al., No. 13-17-00134-CV (Tex. App.—Corpus


                                         -2-
Christi); and (4) preparing a response to proposed findings of fact and conclusions

of law, being filed on March 22, 2018, in BMC Software v. International Business

Solutions, Civil Action No. 4:17-cv-2254, Southern District of Texas. Also, Mr.

Oldham was out of town on spring break vacation from March 9-16, 2018.

                                      PRAYER

      For these reasons, Great-West prays that this Court grants a 30-day extension

of time to file its Brief of Appellee/Cross-Appellant, to and including April 27, 2018.

Great-West also prays for such other relief to which it may be entitled.

                                           Respectfully submitted,

                                           BRACEWELL LLP

                                           By:      /s/ Jeffrey L. Oldham
                                                 Jeffrey L. Oldham
                                                 State Bar No. 24051132
                                                 jeff.oldham@bracewell.com
                                                 Sean Gorman
                                                 State Bar No. 08218100
                                                 sean.gorman@bracewell.com
                                                 Elizabeth F. Eoff
                                                 State Bar No. 24095062
                                                 elizabeth.eoff@bracewell.com
                                                 711 Louisiana Street, Suite 2300
                                                 Houston, Texas 77002
                                                 Telephone: (713) 221-1225
                                                 Facsimile: (713) 221-2102

                                           Attorneys for Appellee/Cross-Appellant
                                           Great-West Healthcare of Texas, Inc.




                                         -3-
                     CERTIFICATE OF CONFERENCE
     I certify that I have conferred with David George, counsel for Appellant, and
Appellant does not oppose the relief requested in this motion.

                                                 /s/ Jeffrey L. Oldham
                                                   Jeffrey L. Oldham



                        CERTIFICATE OF SERVICE
      I certify that a true and correct copy of this Unopposed First Motion for
Extension of Time to File Brief of Appellee/Cross-Appellant has been served on all
counsel of record listed below via the Court’s efiling system on March 22, 2018:

      Earnest R. Wotring
      David George
      Karen R. Dow
      Baker Wotring LLP
      600 Travis Street
      Houston, Texas 77002
      ewotring@bakerwotring.com


                                                  /s/ Jeffrey L. Oldham
                                                    Jeffrey L. Oldham




                                       -4-